Citation Nr: 0930516	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-37 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to November 9, 2005 
for a grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  He had combat service in the Republic of 
Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the RO&IC.  

In July 2009, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
prostate cancer was received on November 9, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to November 9, 2005 
for a grant of service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.400(b)(2)(1) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issue of 
entitlement to an effective date prior to November 9, 2005 
for a grant of service connection for prostate cancer.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

On November 9, 2005, VA received the Veteran's claim of 
entitlement to service connection for prostate cancer; and 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  In particular, VA informed the 
Veteran of its criteria assigning effective dates of service 
connection 

Following the notice to the Veteran, the RO&IC fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C. A. § 5103.  

In this case, the RO&IC obtained or ensured the presence of 
the Veteran's records reflecting his treatment for prostate 
cancer.  The Board also chaired a video conference in which 
the undersigned Veterans Law Judge received testimony as to 
the Veteran's contention that he was entitled to an earlier 
effective date for service connection for prostate cancer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran seeks entitlement to an effective date prior to 
November 9, 2005, for a grant of service connection for 
prostate cancer.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board finds no legal basis for the assignment of an earlier 
effective date.  Accordingly, the appeal will be denied.

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
Veteran's separation from active service, if the claim is 
received within one year after the Veteran's separation from 
such service.  Otherwise, the effective date will be the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.151(a) (2008).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a veteran, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
veteran who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
The mere presence of medical evidence does not establish an 
intent on the part of the Veteran to seek service connection.  
Rather, he must assert the claim expressly or impliedly.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
Veteran for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2008).

In this case, the Veteran's initial claim of entitlement to 
service connection for prostate cancer was not received by 
the RO&IC until November 9, 2005, many years after the 
Veteran's separation from service.  During his video 
conference, he testified that the VA physician who had 
initially diagnosed his prostate cancer had urged him to file 
a claim of service connection at the time of that diagnosis.  
However, there is no evidence of any communication prior to 
November 9, 2005, which could even be construed as an 
informal clam of entitlement to service connection for 
prostate cancer.  Although prostate cancer was first 
diagnosed in September 2005, the date of the receipt of the 
claim controls, as it occurred later than the date 
entitlement arose.  Thus, there is simply no legal basis for 
an effective date prior to November 9, 2005 for a grant of 
service connection for prostate cancer.  The law is 
dispositive of the issue; and, therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date prior to November 9, 2005 
for a grant of service connection for prostate cancer is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


